Case 5:21-mj-00525-DUTY Document 10 Filed 08/13/21 Page 1 of 2 Page ID #:24
                                                             FILED
                                                    CLERK, U.S. DISTRICT COURT




  1                                                    

  2                                             CENTRAL DISTRICT OF CALIFORNIA
                                                       '%URZQ
                                                  BY: ___________________ DEPUTY


  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
      UNITED STATES OF AMERICA,             )          Case No.: 5:21-MJ-00525-DUTY
 11                                         )
                         Plaintiff,         )          ORDER OF DETENTION PENDING
 12                                         )          FURTHER REVOCATION
             v.                             )          PROCEEDINGS
 13 TERECITA MORALES,                       )          (FED. R. CRIM. P. 32.1(a)(6); 18
                                            )          U.S.C. § 3143(a)(1))
 14                                         )
                         Defendant.         )
 15                                         )
 16         The defendant having been arrested in this District pursuant to a warrant
 17 issued by the United States District Court for the Southern District of California
 18 for alleged violation(s) of the terms and conditions of probation or supervised
 19 release; and
 20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
 21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
 22 A. (X) The defendant has not met his/her burden of establishing by clear and
 23            convincing evidence that he/she is not likely to flee if released under 18
 24            U.S.C. § 3142(b) or (c). This finding is based on the following:
 25            (X)   information in the Pretrial Services Report and Recommendation
 26            (X)   information in the violation petition and report(s)
 27            ( )   the defendant’s nonobjection to detention at this time
 28            (X)   other: allegation of absconding and 3 prior violations due to


                                                1
Case 5:21-mj-00525-DUTY Document 10 Filed 08/13/21 Page 2 of 2 Page ID #:25



  1                  absconding from supervision; substance abuse; failure to appear at
  2                  scheduled status conference
  3            and/ or
  4 B. ( ) The defendant has not met his/her burden of establishing by clear and
  5        convincing evidence that he/she is not likely to pose a danger to the safety of
  6        any other person or the community if released under 18 U.S.C. § 3142(b) or
  7        (c). This finding is based on the following:
  8            ( )   information in the Pretrial Services Report and Recommendation
  9            ( )   information in the violation petition and report(s)
 10            ( )   the defendant’s nonobjection to detention at this time
 11            ( )   other: criminal history; substance abuse; active restraining order
 12
 13 IT THEREFORE IS ORDERED that the defendant be detained pending the further
 14 revocation proceedings.
 15
 16 Dated: August 13, 2021                         _____________ ___________
                                                      KENLY KIYA KATO
 17                                                United States Magistrate Judge
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                               2
